Citation Nr: 0939660	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
February 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2005, the Veteran testified at a hearing at the RO 
before a Veterans Law Judge of the Board, commonly referred 
to as a Travel Board hearing.  But as that VLJ is no longer 
with the Board, the Veteran was given an opportunity for 
another hearing before the VLJ that will ultimately decide 
his appeal.  He had this second hearing in August 2009; the 
undersigned VLJ presided.  Transcripts of both proceedings 
are of record.  During the hearing, the representative 
clarified that the claim for an acquired psychiatric disorder 
is inclusive of PTSD.  See Clemons v. Shinseki, 23 Vet App 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

In December 2005, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further attempts to verify his reported stressors.  
The Board again remanded the claim in June 2009, this time 
for the additional Travel Board hearing mentioned.  The AMC 
substantially complied with the Board's remand directives in 
further developing the claim.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).




FINDING OF FACT

There is medical evidence linking the Veteran's PTSD to 
stressful events that, as likely as not, occurred during his 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in the Navy.  For the reasons and bases set forth 
below, the Board finds that the evidence supports his claim 
or, at the very least, is in relative equipoise - meaning 
about evenly balanced for and against his claim, so it must 
be granted with resolution of all reasonable doubt in his 
favor.  38 C.F.R. § 3.102.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).



The Veteran has the required DSM-IV diagnosis of PTSD based 
on in-service stressors involving near-drowning and 
witnessing a fire aboard the U.S.S. Steinaker.  His VA 
treatment reports from February 2002 through May 2006 show he 
received ongoing clinical evaluation and group therapy for 
PTSD.  The February 2009 VA examination confirmed the 
diagnosis of PTSD.  Since the record contains a current 
medical diagnosis of PTSD, which, again, according to Cohen 
v. Brown, 10 Vet. App. 128 (1997), was presumably in 
accordance with DSM-IV both in terms of the adequacy and 
sufficiency of the stressors claimed, the first requirement 
for establishing entitlement to service connection for PTSD 
has been satisfied.  Consequently, resolution of this case 
turns on whether there also is credible supporting evidence 
that a claimed in-service stressor actually occurred, and, if 
so, whether there is medical evidence of a causal 
relationship between the Veteran's PTSD and the verified in-
service stressor.  As the Board will discuss, there is indeed 
this additional necessary evidence supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to 
support a diagnosis varies depending on whether the Veteran 
"engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is shown through military 
citation or other appropriate evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence of 
their actual occurrence, provided the testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further developmental or corroborative 
evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, there is no conclusive evidence the Veteran 
engaged in combat with an enemy force.  The record confirms 
that he served aboard the U.S.S. Severn, during which time 
his military occupational specialty (MOS) was bupersman.  
His medals include the National Defense Service Medal.  This 
medal, while deserving in its own right, is not prima facie 
evidence he engaged in combat with an enemy force.  In 
addition, he was not awarded any other commendation typically 
associated with valor or heroism shown while engaged in 
combat with an enemy force.  So there is no evidence 
confirming his involvement in combat.  See VAOPGCPREC 12-99 
(October 18, 1999).

Where a determination is made, as in this case, that the 
Veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  And credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  In other words, whether 
an alleged incident in service occurred is a factual, not 
medical, determination.

Evidence in this case acknowledges the Veteran probably 
experienced various stressors in service which underlie his 
diagnosis of PTSD.  His stressors underlying the diagnosis of 
PTSD include nearly drowning in the pool during a training 
exercise and witnessing a fire aboard an aircraft carrier 
which was refueling from his ship, the U.S.S. Severn.  He 
stated that he believed the fire aboard the aircraft carrier 
was due to a helicopter crash landing on the deck.  The U.S. 
Center for Unit Records Research (CURR) response states that 
the ship logs of the U.S.S. Severn indicate that on September 
12, 1969, the ship's fire and assistance detail responded to 
a fire aboard the U.S.S. Steinaker which was passing 
portside.  Although the records do not include the cause of 
the fire or list any fatalities, the account provides 
reasonable corroboration of the Veteran's allegation of this 
traumatic incident.  And there need not be corroboration of 
every detail of his participation in these alleged events.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  Additionally, his 
service treatment records (STRs) also corroborate his account 
of the near-drowning incident in March 1969.  He experienced 
hyperventilation and an anxiety reaction following that 
incident.



Because there is evidence objectively confirming the 
occurrence of the alleged events in question during service, 
and consequent PTSD, service connection is warranted - 
again, especially resolving all reasonable doubt in the 
Veteran's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Given this favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


